
	
		II
		111th CONGRESS
		1st Session
		S. 598
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mr. Bingaman (for
			 himself and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to
		  improve appliance standards, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Appliance Standards Improvement Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Test procedure petition process.
					Sec. 3. Energy Star program.
					Sec. 4. Petition for amended standards.
					Sec. 5. Portable light fixtures.
					Sec. 6. GU–24 base lamps.
					Sec. 7. Study of compliance with energy standards for
				appliances.
					Sec. 8. Study of direct current electricity supply in certain
				buildings.
					Sec. 9. Motor market assessment and commercial awareness
				program.
				
			2.Test procedure
			 petition process
			(a)Consumer
			 products other than automobilesSection 323(b)(1) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6293(b)(1)) is amended—
				(1)in subparagraph
			 (A)(i), by striking amend and inserting publish in the
			 Federal Register amended; and
				(2)by adding at the
			 end the following:
					
						(B)Petitions
							(i)In
				generalIn the case of any covered product, any person may
				petition the Secretary to conduct a rulemaking—
								(I)to prescribe a
				test procedure for the covered product; or
								(II)to amend the
				test procedures applicable to the covered product to more accurately or fully
				comply with paragraph (3).
								(ii)DeterminationThe
				Secretary shall—
								(I)not later than 90
				days after the date of receipt of the petition, publish the petition in the
				Federal Register; and
								(II)not later than
				180 days after the date of receipt of the petition, grant or deny the
				petition.
								(iii)BasisThe
				Secretary shall grant a petition if the Secretary finds that the petition
				contains evidence that, assuming no other evidence was considered, provides an
				adequate basis for determining that an amended test method would more
				accurately or fully comply with paragraph (3).
							(iv)Effect on
				other requirementsThe granting of a petition by the Secretary
				under this subparagraph shall create no presumption with respect to the
				determination of the Secretary that the proposed test procedure meets the
				requirements of paragraph (3).
							(v)Rulemaking
								(I)In
				generalExcept as provided in subclause (II), not later than the
				end of the 18-month period beginning on the date of granting a petition, the
				Secretary shall publish an amended test method or a determination not to amend
				the test method.
								(II)ExtensionThe
				Secretary may extend the period described in subclause (I) for 1 additional
				year.
								(III)Direct final
				ruleThe Secretary may adopt a consensus test procedure in
				accordance with the direct final rule procedure established under section
				325(p)(4).
								.
				(b)Certain
			 industrial equipmentSection 343 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6314) is amended—
				(1)in subsection
			 (a), by striking paragraph (1) and inserting the following:
					
						(1)Amendment and
				petition process
							(A)In
				generalAt least once every 7 years, the Secretary shall review
				test procedures for all covered equipment and—
								(i)publish in the
				Federal Register amended test procedures with respect to any covered equipment,
				if the Secretary determines that amended test procedures would more accurately
				or fully comply with paragraphs (2) and (3); or
								(ii)publish notice
				in the Federal Register of any determination not to amend a test
				procedure.
								(B)Petitions
								(i)In
				generalIn the case of any class or category of covered
				equipment, any person may petition the Secretary to conduct a
				rulemaking—
									(I)to prescribe a
				test procedure for the covered equipment; or
									(II)to amend the
				test procedures applicable to the covered equipment to more accurately or fully
				comply with paragraphs (2) and (3).
									(ii)DeterminationThe
				Secretary shall—
									(I)not later than 90
				days after the date of receipt of the petition, publish the petition in the
				Federal Register; and
									(II)not later than
				180 days after the date of receipt of the petition, grant or deny the
				petition.
									(iii)BasisThe
				Secretary shall grant a petition if the Secretary finds that the petition
				contains evidence that, assuming no other evidence was considered, provides an
				adequate basis for determining that an amended test method would more
				accurately promote energy or water use efficiency.
								(iv)Effect on
				other requirementsThe granting of a petition by the Secretary
				under this paragraph shall create no presumption with respect to the
				determination of the Secretary that the proposed test procedure meets the
				requirements of paragraphs (2) and (3).
								(v)Rulemaking
									(I)In
				generalExcept as provided in subclause (II), not later than the
				end of the 18-month period beginning on the date of granting a petition, the
				Secretary shall publish an amended test method or a determination not to amend
				the test method.
									(II)ExtensionThe
				Secretary may extend the period described in subclause (I) for 1 additional
				year.
									(III)Direct final
				ruleThe Secretary may adopt a consensus test procedure in
				accordance with the direct final rule procedure established under section
				325(p).
									;
				
				(2)by striking
			 subsection (c); and
				(3)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
				3.Energy Star
			 program
			(a)Division of
			 responsibilitiesSection 324A(b) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6294a(b)) is amended—
				(1)by striking
			 Responsibilities and inserting the following:
					
						(1)In
				generalResponsibilities
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)UpdateNot
				later than 180 days after the date of enactment of this paragraph, the
				Secretary and the Administrator shall update the agreements described in
				paragraph (1), including agreements on provisions that provide—
							(A)a clear
				delineation of the roles and responsibilities of each agency that is based on
				the resources and areas of expertise of each agency;
							(B)a formal process
				for high-level decisionmaking that allows each agency to make specific
				programmatic decisions based on the program approaches of each agency;
							(C)a facilitated
				annual planning meeting that establishes strategic priorities and goals for the
				coming year;
							(D)a prescribed
				course of action to work through differences and disagreements;
							(E)a facilitated
				biannual program review conducted by a third-party that—
								(i)incorporates an
				assessment of program progress, partner acceptance, the achievement of program
				goals, and future strategic planning; and
								(ii)is evaluated by
				the Council on Environmental Quality, which shall appraise the findings in the
				review and work with the agencies to resolve any negative findings; and
								(F)a sunset date for
				the new agreement and a timetable for establishing future agreements based on
				priorities at that
				time.
							.
				(b)DutiesSection
			 324A(c) of the Energy Policy and Conservation Act (42 U.S.C. 6294a(c)) is
			 amended—
				(1)in paragraph (6),
			 by striking and after the semicolon at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(8)(A)review each product
				category—
								(i)at least once every 3 years;
				or
								(ii)when market share for an Energy
				Star product category reaches 35 percent;
								(B)based on the review—
								(i)update and publish the Energy Star
				product criteria for the category; or
								(ii)publish a finding that no update
				is justified with the explanation for the finding; and
								(C)during the initial review for each
				product category, establish an alternative market share to trigger subsequent
				reviews, based on product-specific technology and market attributes;
							(9)require a
				demonstration of compliance with the Energy Star criteria by qualified
				products, except that—
							(A)the demonstration
				shall be conducted in accordance with appropriate methods determined for each
				product type by the Secretary or the Administrator of the Environmental
				Protection Agency (as appropriate), including—
								(i)third-party
				verification;
								(ii)third-party
				certification;
								(iii)purchase and
				testing of products from the market; or
								(iv)other verified
				testing and compliance approaches; and
								(B)the Secretary or
				Administrator may exempt specific types of products from the requirements of
				this subparagraph if the Secretary or Administrator finds that—
								(i)the benefits to
				the Energy Star program of verifying product performance are substantially
				exceeded by the burdens; or
								(ii)there are no
				benefits to the Energy Star program; and
								(10)develop and
				publish standardized building energy audit
				methods.
						.
				(c)FundingSection
			 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) is amended by
			 adding at the end the following:
				
					(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)to the Department
				of Energy $25,000,000 for each fiscal year; and
						(2)to the
				Environmental Protection Agency $100,000,000 for each fiscal
				year.
						. 
			4.Petition for
			 amended standardsSection
			 325(n) of the Energy Policy and Conservation Act (42 U.S.C. 6295(n)) is
			 amended—
			(1)by redesignating
			 paragraph (3) as paragraph (5); and
			(2)by inserting
			 after paragraph (2) the following:
				
					(3)Notice of
				decisionNot later than 180 days after the date of receiving a
				petition, the Secretary shall publish in the Federal Register a notice of, and
				explanation for, the decision of the Secretary to grant or deny the
				petition.
					(4)New or amended
				standardsNot later than 3 years after the date of granting a
				petition for new or amended standards, the Secretary shall publish in the
				Federal Register—
						(A)a final rule that
				contains the new or amended standards; or
						(B)a determination
				that no new or amended standards are
				necessary.
						.
			5.Portable light
			 fixtures
			(a)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) is amended by
			 adding at the end the following:
				
					(67)Art work light
				fixtureThe term art work light fixture means a
				light fixture designed only to be mounted directly to an art work and for the
				purpose of illuminating that art work.
					(68)LED light
				engineThe term LED light engine or LED light
				engine with integral heat sink means a subsystem of an LED light fixture
				that—
						(A)includes 1 or
				more LED components, including—
							(i)an LED driver
				power source with electrical and mechanical interfaces; and
							(ii)an integral heat
				sink to provide thermal dissipation; and
							(B)may be designed
				to accept additional components that provide aesthetic, optical, and
				environmental control.
						(69)LED light
				fixtureThe term LED light fixture means a complete
				lighting unit consisting of—
						(A)an LED light
				source with 1 or more LED lamps or LED light engines; and
						(B)parts—
							(i)to distribute the
				light;
							(ii)to position and
				protect the light source; and
							(iii)to connect the
				light source to electrical power.
							(70)Light
				fixtureThe term light fixture means a product
				designed to provide light that includes—
						(A)at least 1 lamp
				socket; and
						(B)parts—
							(i)to distribute the
				light;
							(ii)position and
				protect 1 or more lamps; and
							(iii)to connect 1 or
				more lamps to a power supply.
							(71)Portable light
				fixture
						(A)In
				generalThe term portable light fixture means a
				light fixture that has a flexible cord and an attachment plug for connection to
				a nominal 120-volt circuit that—
							(i)allows the user
				to relocate the product without any rewiring; and
							(ii)typically can be
				controlled with a switch located on the product or the power cord of the
				product.
							(B)ExclusionsThe
				term portable light fixture does not include—
							(i)direct plug-in
				night lights, sun or heat lamps, medical or dental lights, portable electric
				hand lamps, signs or commercial advertising displays, photographic lamps,
				germicidal lamps, or light fixtures for marine use or for use in hazardous
				locations (as those terms are defined in ANSI/NFPA 70 of the National
				Electrical Code); or
							(ii)decorative
				lighting strings, decorative lighting outfits, or electric candles or
				candelabra without lamp shades that are covered by Underwriter Laboratories
				(UL) standard 588, Seasonal and Holiday Decorative
				Products.
							.
			(b)Coverage
				(1)In
			 generalSection 322(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6292(a)) is amended—
					(A)by redesignating
			 paragraph (20) as paragraph (21); and
					(B)by inserting
			 after paragraph (19) the following:
						
							(20)Portable light
				fixtures.
							.
					(2)Conforming
			 amendmentsSection 325(l) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6295(l)) is amended by striking paragraph (19)
			 each place it appears in paragraphs (1) and (2) and inserting paragraph
			 (21).
				(c)Test
			 proceduresSection 323(b) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6293(b)) is amended by adding at the end the following:
				
					(19)LED fixtures
				and LED light enginesTest procedures for LED fixtures and LED
				light engines shall be based on Illuminating Engineering Society of North
				America test procedure LM–79, Approved Method for Electrical and Photometric
				Testing of Solid-State Lighting
				Devices.
					.
			(d)StandardsSection
			 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) is
			 amended—
				(1)by redesignating
			 subsection (ii) as subsection (kk); and
				(2)by inserting
			 after subsection (hh) the following:
					
						(ii)Portable light
				fixtures
							(1)In
				generalSubject to paragraphs (2) and (3), portable light
				fixtures manufactured on or after January 1, 2012, shall meet 1 or more of the
				following requirements:
								(A)Be a fluorescent
				light fixture that meets the requirements of the Energy Star Program for
				Residential Light Fixtures, Version 4.2.
								(B)Be equipped with
				only 1 or more GU–24 line-voltage sockets and not be rated for use with
				incandescent lamps of any type, as defined in ANSI standards.
								(C)Be an LED light
				fixture or a light fixture with an LED light engine and comply with the
				following minimum requirements:
									(i)Minimum light
				output: 200 lumens (initial).
									(ii)Minimum LED
				light engine efficacy: 40 lumens/watt installed in fixtures that meet the
				minimum light fixture efficacy of 29 lumens/watt or, alternatively, a minimum
				LED light engine efficacy of 60 lumens/watt for fixtures that do not meet the
				minimum light fixture efficacy of 29 lumens/watt.
									(iii)All portable
				fixtures shall have a minimum LED light fixture efficacy of 29 lumens/watt and
				a minimum LED light engine efficacy of 60 lumens/watt by January 1,
				2016.
									(iv)Color Correlated
				Temperature (CCT): 2700K through 4200K.
									(v)Minimum Color
				Rendering Index (CRI): 75.
									(vi)Power factor
				equal to or greater than 0.70.
									(vii)Portable
				luminaries that have internal power supplies shall have zero standby power when
				the luminaire is turned off.
									(viii)LED light
				sources shall deliver at least 70 percent of initial lumens for at least 25,000
				hours.
									(D)(i)Be equipped with an
				ANSI-designated E12, E17, or E26 screw-based socket and be prepackaged and sold
				together with 1 screw-based compact fluorescent lamp or screw-based LED lamp
				for each screw-based socket on the portable light fixture.
									(ii)The compact fluorescent or LED
				lamps prepackaged with the light fixture shall be fully compatible with any
				light fixture controls incorporated into the light fixture (for example, light
				fixtures with dimmers shall be packed with dimmable lamps).
									(iii)Compact fluorescent lamps
				prepackaged with light fixtures shall meet the requirements of the Energy Star
				Program for CFLs Version 4.0.
									(iv)Screw-based LED lamps shall comply
				with the minimum requirements described in subparagraph (C).
									(E)Be equipped with
				1 or more single-ended, non-screw based halogen lamp sockets (line or low
				voltage), a dimmer control or high-low control, and be rated for a maximum of
				100 watts.
								(2)Review
								(A)ReviewThe
				Secretary shall review the criteria and standards established under paragraph
				(1) to determine if revised standards are technologically feasible and
				economically justified.
								(B)ComponentsThe
				review shall include consideration of whether—
									(i)a
				separate compliance procedure is still needed for halogen fixtures described in
				subparagraph (E) and, if necessary, what an appropriate standard for halogen
				fixtures shall be;
									(ii)the specific
				technical criteria described in subparagraphs (A), (C), and (D)(iii) should be
				modified; and
									(iii)certain
				fixtures should be exempted from the light fixture efficacy standard as of
				January 1, 2016, because the fixtures are primarily decorative in nature (as
				defined by the Secretary) and, even if exempted, are likely to be sold in
				limited quantities.
									(C)Timing
									(i)DeterminationNot
				later than January 1, 2014, the Secretary shall publish amended standards, or a
				determination that no amended standards are justified, under this
				subsection.
									(ii)StandardsAny
				standards under this subsection take effect on January 1, 2016.
									(3)Art work light
				fixturesArt work light fixtures manufactured on or after January
				1, 2012, shall—
								(A)comply with
				paragraph (1); or
								(B)(i)contain only
				ANSI-designated E12 screw-based line-voltage sockets;
									(ii)have not more than 3
				sockets;
									(iii)be controlled with an integral
				high/low switch;
									(iv)be rated for not more than 25
				watts if fitted with 1 socket; and
									(v)be rated for not more than 15 watts
				per socket if fitted with 2 or 3 sockets.
									(4)Exception from
				preemptionNotwithstanding section 327, Federal preemption shall
				not apply to a regulation concerning portable light fixtures adopted by the
				California Energy Commission on or before January 1,
				2014.
							.
				6.GU–24 base
			 lamps
			(a)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) (as amended by
			 section 5(a)) is amended by adding at the end the following:
				
					(72)GU–24The
				term GU–24” means the designation of a lamp socket, based on a
				coding system by the International Electrotechnical Commission, under
				which—
						(A)G
				indicates a holder and socket type with 2 or more projecting contacts, such as
				pins or posts;
						(B)U
				distinguishes between lamp and holder designs of similar type that are not
				interchangeable due to electrical or mechanical requirements; and
						(C)24 indicates the
				distance in millimeters between the electrical contact posts.
						(73)GU–24 adaptor
						(A)In
				generalThe term GU–24
				Adaptor means a 1-piece device, pig-tail, wiring harness, or other such
				socket or base attachment that—
							(i)connects to a GU–24 socket on 1 end and
				provides a different type of socket or connection on the other end; and
							(ii)does not alter the voltage.
							(B)ExclusionThe term GU–24 Adaptor does
				not include a fluorescent ballast with a GU–24 base.
						(74)GU–24 base
				lampGU–24 base lamp means a light bulb designed to
				fit in a GU–24
				socket.
					.
			(b)StandardsSection
			 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) (as amended by
			 section 5(d)) is amended by inserting after subsection (ii) the
			 following:
				
					(jj)GU–24 base
				lamps
						(1)In
				generalA GU–24 base lamp shall not be an incandescent lamp as
				defined by ANSI.
						(2)GU–24
				adaptorsGU–24 adaptors shall not adapt a GU–24 socket to any
				other line voltage socket.
						.
				
			7.Study of
			 compliance with energy standards for appliances
			(a)In
			 generalThe Secretary of Energy shall conduct a study of the
			 degree of compliance with energy standards for appliances, including an
			 investigation of compliance rates and options for improving compliance,
			 including enforcement.
			(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to the appropriate committees of Congress a report describing the
			 results of the study, including any recommendations.
			8.Study of direct
			 current electricity supply in certain buildings
			(a)In
			 generalThe Secretary of Energy shall conduct a study—
				(1)of the costs and
			 benefits (including significant energy efficiency, power quality, and other
			 power grid, safety, and environmental benefits) of requiring high-quality,
			 direct current electricity supply in certain buildings; and
				(2)to determine, if
			 the requirement described in paragraph (1) is imposed, what the policy and role
			 of the Federal Government should be in realizing those benefits.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report describing the
			 results of the study, including any recommendations.
			9.Motor market
			 assessment and commercial awareness program
			(a)FindingsCongress
			 finds that—
				(1)electric motor
			 systems account for about half of the electricity used in the United
			 States;
				(2)electric motor
			 energy use is determined by both the efficiency of the motor and the system in
			 which the motor operates;
				(3)Federal
			 Government research on motor end use and efficiency opportunities is more than
			 a decade old; and
				(4)the Census Bureau
			 has discontinued collection of data on motor and generator importation,
			 manufacture, shipment, and sales.
				(b)DefinitionsIn
			 this section:
				(1)DepartmentThe
			 term Department means the Department of Energy.
				(2)Interested
			 partiesThe term interested parties includes—
					(A)trade
			 associations;
					(B)motor
			 manufacturers;
					(C)motor end
			 users;
					(D)electric
			 utilities; and
					(E)individuals and
			 entities that conduct energy efficiency programs.
					(3)SecretaryThe
			 term Secretary means the Secretary of Energy, in consultation with
			 interested parties.
				(c)AssessmentThe
			 Secretary shall conduct an assessment of electric motors and the electric motor
			 market in the United States that shall—
				(1)include important
			 subsectors of the industrial and commercial electric motor market (as
			 determined by the Secretary), including—
					(A)the stock of
			 motors and motor-driven equipment;
					(B)efficiency
			 categories of the motor population; and
					(C)motor systems
			 that use drives, servos, and other control technologies;
					(2)characterize and
			 estimate the opportunities for improvement in the energy efficiency of motor
			 systems by market segment, including opportunities for—
					(A)expanded use of
			 drives, servos, and other control technologies;
					(B)expanded use of
			 process control, pumps, compressors, fans or blowers, and material handling
			 components; and
					(C)substitution of
			 existing motor designs with existing and future advanced motor designs,
			 including electronically commutated permanent magnet, interior permanent
			 magnet, and switched reluctance motors; and
					(3)develop an
			 updated profile of motor system purchase and maintenance practices, including
			 surveying the number of companies that have motor purchase and repair
			 specifications, by company size, number of employees, and sales.
				(d)Recommendations;
			 updateBased on the assessment conducted under subsection (c),
			 the Secretary shall—
				(1)develop—
					(A)recommendations
			 to update the detailed motor profile on a periodic basis;
					(B)methods to
			 estimate the energy savings and market penetration that is attributable to the
			 Save Energy Now Program of the Department; and
					(C)recommendations
			 for the Director of the Census Bureau on market surveys that should be
			 undertaken in support of the motor system activities of the Department;
			 and
					(2)prepare an update
			 to the Motor Master+ program of the Department.
				(e)ProgramBased
			 on the assessment, recommendations, and update required under subsections (c)
			 and (d), the Secretary shall establish a proactive, national program targeted
			 at motor end-users and delivered in cooperation with interested parties to
			 increase awareness of—
				(1)the energy and
			 cost-saving opportunities in commercial and industrial facilities using higher
			 efficiency electric motors;
				(2)improvements in
			 motor system procurement and management procedures in the selection of higher
			 efficiency electric motors and motor-system components, including drives,
			 controls, and driven equipment; and
				(3)criteria for
			 making decisions for new, replacement, or repair motor and motor system
			 components.
				
